On the original consideration of this case Mr. Justice Buford prepared a dissenting opinion which was concurred in by Mr. Justice Thomas and Mr. Justice Adams. The majority of the Court was then of the view that the judgment should be reversed.
The pertinent parts of the declaration are set forth in the dissenting opinion prepared by Mr. Justice Buford.
On further consideration of the record in this cause after rehearing granted, a majority of the court feels that the declaration on its face shows both the assumption of risk and contributory negligence by the plaintiff and are of the opinion that the legal principles applicable to the case are correctly stated in the dissenting opinion, supra. Therefore, the judgment for defendant on demurrer to the declaration sustained should be affirmed. *Page 35 
So ordered.
Affirmed.
TERRELL, BUFORD, THOMAS and ADAMS, JJ., concur.
BROWN, C. J., concurs in conclusion.
WHITFIELD and CHAPMAN, JJ., dissent.